Citation Nr: 0400157	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  01-02 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a cervical spine disability, 
has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a left elbow disability, has 
been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1940 to May 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO), which 
denied service connection for claimed neck and elbow 
disabilities as new and material evidence sufficient to 
reopen those claims had not been submitted.  Although the RO 
addressed the threshold matter of new and material evidence, 
the Board itself must make a determination as to whether 
evidence is new and material before addressing the merits of 
a claim.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Thus, the question as to whether 
the evidence before the Board is new and material will be 
discussed below.  


FINDINGS OF FACT

1.  By August 1998 decision, the Board denied the veteran's 
claim of service connection for a cervical spine disability.

2.  By August 1998 decision, the Board denied the veteran's 
claim of service connection for a left elbow disability.

3.  Evidence brought to VA's attention since the August 1998 
denial of service connection for a cervical spine disability 
is not potentially probative of the issues at hand and is not 
possibly so significant that it must be considered in order 
to decide fairly the merits of the claim.

4.  Evidence brought to VA's attention since the August 1998 
denial of service connection for a left elbow disability is 
not potentially probative of the issues at hand and is not 
possibly so significant that it must be considered in order 
to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1998 Board decision is final.  38 U.S.C.A. 
§§ 511(a), 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  New and material evidence to warrant reopening the claim 
of service connection for a cervical spine disability has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

3.  New and material evidence to warrant reopening the claim 
of service connection for a left elbow disability has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  However, the VCAA appears to have left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C.A. § 5103A(f).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Notice

VA has a duty to notify a claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002)].  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

The Board believes that with respect to this issue, which 
involves the matter of submission of new and material 
evidence, although VA's duty to assist appears to be 
circumscribed the notice provisions of the VCAA are still 
applicable.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that 38 
U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. § 
3.159(b), as amended, which pertain to VA's duty to notify a 
claimant who had submitted a complete or substantially 
complete application, apply to those claimants who seek to 
reopen a claim by submitting new and material evidence 
pursuant to 38 U.S.C.A. § 5108.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  In 
this case, the RO undertook action that is consistent with 
the notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all the evidence of 
record.  In a May 2003 letter, the RO complied with the 
notice requirements of VCAA and notified the veteran of the 
evidence he is expected to obtain and which evidence VA will 
obtain.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); see 
also Quartuccio, supra.  The RO also outlined the evidence 
needed to support the veteran's claim.

The foregoing notice is only deficient in that it afforded 
the veteran only 30 days, rather than the requisite year, in 
which to respond.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VCAA notice must afford claimants a one-year 
response period).  

Despite this defect, the Board finds that a remand is not 
necessary.  In June 2003, the veteran requested additional 
time in which to supply records of treatment for which he was 
scheduled at the Boise VA Medical Center that month.  Those 
records have now been associated with the claims file.  The 
veteran has not indicated that he had any further information 
to submit.  Presumably then, he has no other evidence to 
provide.  

Duty to assist

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the 
issues on appeal involve the matter of whether previously 
denied claims may be reopened.  Under such circumstances, 
VA's duty to assist the veteran in the development of his 
claims is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The veteran 
has not pointed to any evidence pertinent to the issue on 
appeal which exists and which has not been associated with 
his VA claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that to the extent required the 
issue of whether new and material evidence has been submitted 
with respect to the claims of entitlement to service 
connection for a cervical spine disability and a left elbow 
disability have been developed in conformity with the spirit 
of the VCAA.  Accordingly, the Board will proceed to a 
decision on the issue on appeal.

Factual Background 

The service medical records reflect no complaint, finding or 
diagnosis of any neck, or left elbow disorder.  On general 
medical examinations in September 1951, April 1953, and 
August 1957, and on service retirement examination in 
February 1960, the veteran's upper extremities, 
musculoskeletal system, and spine were noted to be normal.  
On each occasion the veteran's significant medical history 
was reported, which did not include any neck or left elbow 
injury or problems associated therewith; the veteran is noted 
to have denied any other significant history.

On VA medical examination in October 1961, a general 
musculoskeletal examination was normal and no complaints 
related to the neck or left elbow were noted.

Service department medical records dating back to at least 
1965, some of which appear to have been prepared in 
conjunction with the veteran's post-service employment, 
reflect that on general physical examinations in July 1966 
and October 1967 his upper extremities, musculoskeletal 
system, and spine were normal and in July 1966 he denied 
having or having had painful or trick elbow, arthritis or 
rheumatism, bone, joint or other deformity, and neuritis.  
The records reflect no pertinent complaints until June 1969 
when it was noted that the veteran cracked his elbow several 
days earlier with consequent tenderness and pain on grasping.  
Slight tenderness of the elbow was elicited and X-ray 
examination was negative.  In February 1970, it was noted 
that he had had recurrent elbow pain which had been relieved 
with steroid injections.  He did heavy labor with his arms.  
In May 1970, severe bilateral lateral epicondylitis of the 
elbows was shown.

On August 1970 VA medical examination, the veteran detailed a 
two-year history of bilateral elbow pain.  He was working as 
an aircraft crew chief and reportedly did a lot of work 
pulling, etc., around aircraft.

Service department outpatient treatment records show that the 
veteran needed to be placed on light duty because of tennis 
elbow in June 1971.  In February 1973, he was seen for pain 
along the left biceps tendon and the left medial epicondyle 
of the elbow.  Epicondylitis of the left elbow and arthritis 
of the left shoulder were the impressions.  In January 1978, 
he complained of pain on the side of his neck with frontal 
ear-to-ear headaches.  Tenderness at the base of the occiput 
on the left and tenderness of the neck on the left were 
elicited.  In March 1978, posterior neck tenderness was 
elicited.

In May 1983, the veteran underwent a service department 
evaluation for chronic bilateral epicondylitis.  Tenderness 
in the area was elicited.  Chronic epicondylitis was 
diagnosed.  In February 1984, he complained of left elbow 
soreness shooting down into the ulnar side of the left hand.  
In October 1984, he described a tingling sensation on the 
left side of his neck in certain positions.  In August 1985, 
complaints of numbness in the right radial distribution and 
left ulnar distribution were reported.  The impressions 
include peripheral neuropathy.  In December 1985, he had 
bilateral peripheral nerve complaints suggestive of ulnar 
neuropathy with a long history of epicondylitis and ulnar 
nerve entrapment.

In August 1986, the veteran was seen at a service department 
outpatient clinic for back pain radiating into the shoulder 
which had begun after he was chopping wood.  A long history 
of left arm pain secondary to ulnar radiculopathy was noted.  
There was tenderness to palpation over the medial edge of the 
scapula.  He indicated that his left elbow.  Ulnar nerve 
compression most likely secondary to compression at the elbow 
was assessed.  In September 1986, it was noted that in 1950 
the veteran had had forceful blunt trauma to the left elbow 
in 1950, with typical ulnar paresthesia in the forearm and 
hand for about three hours and no trouble over the years.  A 
few months ago, after "chilling" he developed ulnar type 
paresthesia in the left hand.  It was noted that he had had 
chronic left epicondylitis off and on for many years, with 
steroid injections, and that he currently had elbow pain.  In 
November 1986, following left-sided nerve conduction studies, 
a chronic neuropathic process in the C7-C8 nerve distribution 
was revealed.  Ulnar nerve entrapment was assessed.

A non-VA neurologist reported in November 1986 that abnormal 
electromyographic study was most consistent with a cervical 
radiculopathy at the left C7-8 level without left ulnar 
neuropathy.  History was recorded that the veteran had 
developed left scapular aching radiating over the left 
shoulder into the left triceps region and the left arm 
extensor compartment as well as tingling in the fourth and 
fifth digits of the left hand coincident with relatively 
vigorous physical work clearing several acres of timberland.  
Atrophy of the left forearm and hand regions with reduced 
sensation over the hand and decreased reflex of the left 
triceps were revealed.

Service department medial records reflect that in March 1987, 
the veteran was noted to have pain in the left arm and 
shoulder numbness over 6-7 months.  Magnetic resonance 
imaging revealed moderate osteoarthritis of C3-C7 and mild to 
moderate spinal stenosis of C3-C4.  In April 1987, the 
veteran was further evaluated for left arm pain and tingling 
in approximately the ulnar distribution.  A history was given 
that he suffered blunt trauma to the posterior and possibly 
medial left elbow in 1950.  He reportedly had typical ulnar 
paresthesia in the forearm and hand for about three hours 
with no trouble over the years.  In June 1986, he developed a 
constant ulnar-type paresthesia in the left hand, worse with 
light pressure above the cubital tunnel and upper forearm.  
The veteran also reported chronic left lateral elbow 
epicondylitis off and on for many years and had had six or 
more steroid injections, the last of which was in 1984.  He 
had pain in the lateral elbow and basically constant aching 
in the radial extensor muscles and above the lateral elbow.

Service department hospitalization was accorded the veteran 
later in April 1987 for left hand tingling and weakness 
associated with left upper extremity pain and minimal neck 
pain since August 1986.  He stated that his symptomatology 
had become worse and occurred mostly with activity, 
especially physical labor . Atrophy of the left hand, 
weakness of the left upper extremity, and sensory changes of 
the left upper extremity were indicated.  X-ray examination 
confirmed degenerative changes of the cervical spine with 
disc space narrowing and anterior osteophytes.  
Electromyogram suggested chronic C7 radiculopathy with a 
questionable cubital tunnel syndrome at the left elbow.  The 
diagnoses were left brachial plexopathy of unclear etiology 
primarily involving the middle trunk of the brachial plexus 
and chronic left lateral epicondylitis by history.

During service department hospitalization in June and July 
1987, the veteran underwent decompression laminectomies. C5- 
6, and C7, with foraminotomies of C5-6, C6-7, and C7-T1 on 
the left for left C7-8 radiculopathy.  In October 1987, C7-T1 
radiculopathy was indicated.  In May 1991, he was noted to 
have progressive left arm paresthesia and weakness over a 
couple of months with difficulty holding a glass of water 
securely, holding a fishing rod, clumsiness buttoning with 
his left hand, and a burning sensation in the left lateral 
hand and forearm.  Left hand grip was weaker than the right 
with dullness to touch of the left lateral hand and forearm 
and muscular atrophy.  Progressive left C7-8 radiculopathy 
was assessed.

Service department outpatient treatment records of October 
1991 note cervical osteoarthritis and spondylosis, status 
post C7-8 radiculopathy and laminectomy.  An evaluation in 
February 1992 was for the veteran's complaints of progressive 
numbness and a burning sensation in the left upper extremity.  
There was definite weakness in all the muscles tested in the 
left upper extremity.  Deep tendon reflexes were hypoactive 
in the upper extremities.  Abnormal sensation of the left 
upper extremity particularly of the forearm and hand was 
indicated.  Left hand and forearm atrophy was described.  
Progressive cervical spine dysfunction was expressed.  He was 
hospitalized for further evaluation in March 1992 and he was 
shown to have decreased sensation to pin prick and light 
touch, C6-8, on the left.  A computerized tomogram myelogram 
of the cervical spine was accomplished. Chronic cervical 
radiculopathy was diagnosed.  In April 1992, the findings 
from the myelogram reportedly included herniated nucleus 
pulposus, C4-5, and neural foraminal narrowing at left C2-3, 
and C4-5.

In a statement received in October 1996, the veteran reported 
that in the early 1950s, during a flight test at Boeing 
Aircraft in Wichita, Kansas, he was injured when a gust of 
wind lifted a hinged cowling on an aircraft, that it struck 
him across his left shoulder, driving his left elbow down on 
the engine mount.  He stated that no military medical 
facilities were available but that he went to Boeing First 
Aid where a nurse examined him.  No X-rays were taken.  His 
left hand was numb for a few hours, with some soreness of his 
elbow, neck and shoulder and painful motion for a few days.  
He stated that he started having left elbow problems in the 
late 1960's and was treated at Edwards Air Force Hospital 
through 1978, and from 1979 to the present at Mountain Home 
Air Force Base Hospital.  He also listed subsequent medical 
care providers but did not indicate that medical records from 
any of the providers would link his post-service disability 
to service or otherwise specify the relevance of such 
records.  The RO subsequently tried to obtain medical record 
from the Mountain Home and Edwards Air Force Bases.  None 
were received.

The veteran's spouse related in June 1997 that the veteran 
had been injured when a heavy object fell across his neck and 
left shoulder during active service in 1950.  A left elbow 
injury was also sustained.  She expressed that he had had 
neck and arm dysfunction and was losing strength and feeling 
in his left arm and hand.

A former fellow serviceman of the veteran reported in June 
1997 that he witnessed the veteran's injury in the early 
1950's whereby a left engine cowling that had been raised and 
supported on maintenance rods fell onto the veteran's left 
shoulder and neck and drove his left elbow onto the engine 
block of an aircraft he was checking.  A gust of wind had 
raised the cowling support rods out of the rods locking 
mechanism and the heavy cowling fell, as described.  The 
veteran's shoulder and neck were bruised and his elbow was 
cut.  His left lower arm and hand were numb for a few hours.  
The next day the veteran reported that his left arm was 
"OK" other than for cuts, bruises and skinned places on his 
arm, neck and some stiffness.  There reportedly were no 
available medical facilities.

During his personal hearing at the RO in March 1998, the 
veteran testified that he had aches and pains.  He recalled 
that he sustained a neck injury in the mid-1950's at Boeing, 
when he was checking for problems on an airplane and a wind 
gust carried the cowling out of the supports and it drove his 
left elbow into an engine mount and struck him across the 
neck and shoulders.  He had been a part of the flight test 
crew.  He had gone to a first aid station and related to the 
nurse there that he could not feel anything from the left 
elbow down.  This had lasted for about 4 hours. Afterwards, 
feeling returned, scratches and cuts on his neck and shoulder 
healed, and the elbow healed.  Since May 1960, he reportedly 
had experienced neck stiffness when he reclined to go to 
sleep at night, and left arm and neck problems in the 1980's.  
He testified that he began having trouble with his left upper 
extremity in 1963 and his damaged neck was medically detected 
in the 1980's.

By August 1998 decision, the Board denied service connection 
for a neck disorder and a left elbow disorder.  Board 
decisions are final.  See 38 C.F.R. § 20.1100.

In May 2000, the veteran filed a claim of service connection 
for cervical spine and left elbow disabilities.  All evidence 
described hereafter was received at the RO subsequent to the 
Board's August 1998 decision.

A March 1999 VA progress note indicated complaints of 
cervical spine pain

March 2000 VA medical records indicated complaints of left 
hand pain.

In May 2000, the veteran complained of left elbow pain.  A 
follow-up examination was suggested.  

By August 2000 rating decision, the RO denied service 
connection for neck and left elbow disabilities.

In April 2001, the service department records discussed above 
were resubmitted to the RO.

On April 2001 private medical examination, the veteran 
reported trauma to the left elbow in the 1950's.  On 
examination, the examiner noted atrophy of the flexor carpi 
ulnaris and flexor digitorum profondus of the little finger 
as were other neurologic symptoms.  The examiner diagnosed 
tardy ulnar palsy or cubital tunnel syndrome.  The examiner 
opined that the veteran's disorder was related to active duty 
work.

A July 2001 VA X-ray study revealed a laminectomy at C5-6-7-
T1 with extensive neurofor narrowing.

June 2002 VA medical records indicate that the veteran 
suffered a left ulnar injury in 1987.  Cervical degenerative 
disc disease was also found.  

June 2003 VA records reflect a marked decrease in recruitment 
in the left extensor digitorum cominus in the left triceps.  
There was neuropathic disturbance at C8 on the left.   

Discussion

As noted above, the veteran's claims of service connection 
for a cervical spine disability and a left elbow disability 
were previously denied in a final August 1998 Board decision.  
38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended version 
of 38 C.F.R. § 3.156 applies only to petitions to reopen 
filed since August 29, 2001, and hence does not apply in the 
instant case.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001)]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon 
the merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that the VA's 
statutory duty to assist the appellant in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
1991); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
further delineated the first step of the Manio analysis by 
dividing it into three questions.  The Court indicated that 
the first question for the decision maker is whether newly-
presented evidence is actually "new" in the sense that it was 
not of record at the time of the last final disallowance of 
the claim and is not merely cumulative of other evidence of 
record.  The second question is whether the evidence is 
"probative" of the "issue at hand."  Evans, 9 Vet. App. at 
283.  Evidence is probative when it tends to prove, or 
actually proves an issue.  The third question is whether, in 
light of all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.

The Federal Circuit has noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the Board's final 
decision in August 1998.

In this case, the additional evidence submitted after the 
Board's August 1998 decision consists of private and VA 
medical records dated from March 1999 to June 2003 as well as 
service department records already associated with the claims 
file prior to the Board's decision.  Other than the 
duplicative service department records, the new evidence 
reflects complaints of neck and left elbow symptoms and 
diagnoses relevant thereto.  The record also contains a 
private medical examination report and opinion linking 
current left elbow symptomatology to an injury in service.  
Because this evidence, with the exception of the duplicative 
service department records, was not of record before the 
Board's August 1998 decision, it is new within the meaning of 
applicable law and regulations.  See Evans, 9 Vet. App. at 
283.  

After careful consideration of this new evidence, however, 
the Board finds that it is not material for it is not 
probative of the issues at hand and there is no reasonable 
possibility that the outcome on the merits would be changed 
with regard to either issue on appeal.  Dolan v. Brown, 9 
Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  With 
respect to the veteran's claimed cervical spine disability, 
there is absolutely no suggestion of a link to service.  With 
respect to the veteran's left elbow disability, there is a 
private medical opinion reflecting a nexus to service.  That 
opinion, however, was clearly based on the veteran's self-
serving recitation of the history of his left elbow 
disability and not on the private examiner's review of the 
record; the private examiner did not indicate that he had 
access to the veteran's claims file.  In any event, service 
medical records note no left elbow injury or disability, and 
the veteran first reported 1950 left elbow trauma in 
September 1986, some 36 years after the fact.  With 
absolutely no contemporaneous evidence of in-service left 
elbow trauma, the Board does not accept the April 2001 
private medical opinion as probative evidence upon which it 
might rely.  The Board reminds the veteran that VA decision 
makers have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).

The Board emphasized that none of the new medical evidence 
implies a credible link between any present cervical spine or 
left elbow disability and service.  The new evidence, 
moreover, does not contribute to a more complete picture of 
the origin of the veteran's claimed disabilities and is not, 
for that reason, new and material sufficient to reopen the 
claims of service connection for a cervical spine and left 
elbow disabilities.  See 38 C.F.R. § 3.156(a); Hodge, 155 
F.3d at 1363.  


ORDER

New and material evidence not having been submitted, service 
connection for a cervical spine disability remains denied.

New and material evidence not having been submitted, service 
connection for a left elbow disability remains denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



